Order entered July 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00353-CV

       WAYNE LENSING AND LEFTHANDER MARKETING, INC., Appellants

                                              V.

                       DAVID CARD AND CLEO LOWE, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06631

                                          ORDER
       The Court has before it appellees’ June 28, 2013 agreed motion to extend time to file

their brief. The Court GRANTS the motion and ORDERS appellees to file their brief by July 8,

2013. No further extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE